Exhibit 10.1
Execution Version
EXCHANGE AGREEMENT
          EXCHANGE AGREEMENT (the “Agreement”), dated as of May 11, 2009, by and
among Trico Marine Services, Inc., a Delaware corporation with headquarters
located at 10001 Woodloch Forest Drive, Suite 610, The Woodlands, Texas 77380
(the “Company”), and                      (the “Investor”).
          WHEREAS:
          A. The Company, the Investor and certain other investors (the
“Original Investors”) are parties to that certain Securities Purchase Agreement,
dated as of May 14, 2008, as amended (the “Existing Securities Purchase
Agreement”), pursuant to which the Original Investors purchased from the Company
6.50% Senior Convertible Debentures due 2028 (the “Existing Debentures”), which
are convertible into shares (the “Existing Conversion Shares”) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), pursuant to that
certain indenture dated as of May 16, 2008, by and between the Company and Wells
Fargo Bank, National Association, as trustee (such indenture, as modified by any
supplement and amendment thereto as of the date hereof, the “Existing Indenture”
and together with the Existing Debentures and the Existing Securities Purchase
Agreement, the “Original Documents”).
          B. The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, on the Closing Date (as defined below),
the Company and the Investor shall exchange the aggregate principal amount and
accrued but unpaid interest in respect thereof (including the Interest
Make-Whole) of the Investor’s Existing Debentures set forth opposite the
Investor’s name in column (3) of the Schedule of Investors (the “Schedule of
Investors”) attached hereto as Exhibit A (the “Existing Debenture Amount,” and
such Existing Debentures being exchanged, the “Existing Exchanged Debentures”)
for (x) an amount of cash as is set forth opposite the Investor’s name in column
(6) of the Schedule of Investors (the “Cash Consideration”), (y) (A) if the
Investor is not an Alien (as defined in the Company’s Certificate of
Incorporation), such number of shares of Common Stock as is set forth opposite
the Investor’s name in column (4) of the Schedule of Investors (the “Exchanged
Common Shares”) or (B) if the Investor is an Alien, a penny warrant in the form
attached hereto as Exhibit B (the “Exchanged Warrants,” and together with the
Exchanged Common Shares, the “Exchanged Equity”) exercisable into the number of
shares of Common Stock set forth opposite the Investor’s name in column (9) of
the Schedule of Investors (the “Exchanged Warrant Shares”), and (z) a secured
convertible debenture in an aggregate principal amount as is set forth opposite
the Investor’s name in column (5) of the Schedule of Investors (the “Exchanged
Debentures”), which shall be convertible into shares of Common Stock (the
“Exchanged Conversion Shares”) pursuant to an indenture, by and between the
Company and Wells Fargo Bank, National Association, as trustee (the “Trustee”),
in the form attached hereto as Exhibit C (the “Exchanged Indenture”).
          C. The exchange (the “Exchange”) of the Existing Exchanged Debentures
of the Investor for the Cash Consideration, the Exchanged Equity and the

 



--------------------------------------------------------------------------------



 



Exchanged Debentures is being made in reliance upon the exemption from
registration provided by Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”).
          D. The Exchanged Debentures, the Exchanged Equity, the Exchanged
Conversion Shares and the Exchanged Warrant Shares collectively are referred to
herein as the “Securities.”
          E. Concurrently herewith certain of the Original Investors and certain
other beneficial owners of Existing Debentures (the “Other Investors”, and
collectively with the Investor, the “Participating Investors”) are entering into
agreements identical to this Agreement (the “Other Agreements”) (other than
proportional changes (the “Proportionate Changes”) in the numbers reflecting the
different principal amount of the Investor’s Existing Debentures being exchanged
pursuant thereto) with the Company.
          F. The Exchanged Debentures shall be senior secured obligations of the
Company, shall rank senior to all other indebtedness with respect to the
collateral described on Schedule I hereto (the “Collateral”) (other than
indebtedness secured by Permitted Liens with respect to such Collateral), shall
otherwise rank on parity in right of payment with all other senior indebtedness
of the Company and shall rank senior in right of payment to all subordinated
indebtedness of the Company; provided that the Exchanged Debentures shall be
subordinated to the Existing Debentures. The Exchanged Debentures shall rank
senior to all future indebtedness of the Company to the extent the future
indebtedness is expressly subordinated to the Exchanged Debentures. The
Exchanged Debentures will be secured by a perfected security interest, in the
assets of the Company and its Subsidiaries described on Schedule I hereto, as
evidenced by (a) a pledge agreement in the form attached hereto as Exhibit D (as
amended or modified from time to time in accordance with its terms, the “Pledge
Agreement”), (b) guarantees from certain Subsidiaries of the Company in the form
attached hereto as Exhibit E (as amended or modified from time to time in
accordance with its terms, the “Guarantees”), (c) that certain intercreditor
agreement, by and among the Company, Trico Marine Assets, Inc., Trico Marine
Operators, Inc., the Trustee and Nordea Bank Finland plc, New York Branch (the
“Existing Secured Lenders”), in the form attached hereto as Exhibit F (as
amended or modified from time to time in accordance with its terms, the
“Intercreditor Agreement”), (d) certain mortgages with respect to the Collateral
in the form attached hereto as Exhibit G (as amended or modified from time to
time in accordance with its terms, the “Mortgages”), (e) assignments of earnings
in the form of Exhibit H (as amended or modified from time to time in accordance
with its terms, the “Assignments of Earnings”), (f) assignments of insurances in
the form of Exhibit I (as amended or modified from time to time in accordance
with its terms, the “Assignments of Insurances”), and (g) assignments of
charters (existing or future) in the form of Exhibit B to any Assignment of
Earnings (as amended or modified from time to time in accordance with its terms,
the “Assignments of Charters” and, together with the Pledge Agreement, the
Guarantees, the Intercreditor Agreement, the Mortgages, the Assignments of
Earnings, the Assignments of Insurances and the Assignments of Charters and any
ancillary documents related thereto, collectively the “Security Documents”).

2



--------------------------------------------------------------------------------



 



          G. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the Existing Securities
Purchase Agreement.
          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, the Company and the Investor hereby agree
as follows:

  1.   EXCHANGE OF EXISTING EXCHANGED DEBENTURES AND ISSUANCE OF EXCHANGED
EQUITY AND EXCHANGED DEBENTURE.

               (a) Exchange. Subject to satisfaction (or waiver) of the
conditions set forth in Sections 3 and 4 below, at the closing of the
transactions contemplated by this Agreement (the “Closing”), the Investor shall
surrender to the Company by electronic delivery by Deposit/Withdrawal at
Custodian (“DWAC”) the Existing Exchanged Debentures and the Company shall
deliver to the Investor (i) the Cash Consideration by wire transfer on the
Closing Date (as defined below), in U.S. dollars and immediately available
funds, in accordance with the wire instructions of the Investor delivered to the
Company on or prior to the Closing Date, (ii) the number of Exchanged Common
Shares or Exchanged Warrants, as applicable, as is set forth opposite the
Investor’s name in column (4) or column (5), respectively, of the Schedule of
Investors by causing (A) in the case Exchanged Common Shares are being
delivered, the Depository Trust Company (“DTC”) to credit the applicable
Exchanged Common Shares to the account of the broker for the Investor set forth
opposite the Investor’s name in column (8) of the Schedule of Investors (the
“Investor Broker”), through the facilities of DTC, in accordance with the
irrevocable written instructions attached hereto as Exhibit J (the “DTC
Instructions”), or (B) in the case Exchanged Warrants are being delivered, the
Exchanged Warrants in certificated form in the name the Investor shall request
on or prior to the Closing, and (iii) the Exchanged Debentures in the manner set
forth in Section 1(b) hereto.
               (b) Delivery of Exchanged Debentures. The Exchanged Debentures in
the aggregate principal amount set forth opposite the Investor’s name in column
(5) of the Schedule of Investors will be delivered to the Investor, or the
Trustee as custodian for DTC, by causing DTC to credit such Exchanged Debentures
to the account of the Investor through the facilities of DTC. The Exchanged
Debentures will be evidenced by one or more global securities in definitive form
(the “Global Debentures”) or by additional definitive securities and will be
registered, in the case of the Global Debentures, in the name of Cede & Co. as
nominee of DTC, and in the other cases, in such names and in such denominations
as the Investor shall request prior to 9:30 a.m., New York City time, on the
second Business Day preceding the Closing Date. If applicable, the Exchanged
Debenture to be delivered to the Investor shall be made available to the
Investor for inspection and packaging not later than 9:30 a.m., New York City
time, on the Business Day immediately preceding the Closing Date.

3



--------------------------------------------------------------------------------



 



               (c) Closing Date. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York Time, on May 12, 2009, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 3 and 4 below (or such earlier or later date as is mutually
agreed to by the Company and the Investor). The Closing shall occur on the
Closing Date at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.

  2.   REPRESENTATIONS; WARRANTIES AND COVENANTS

               (a) Investor Representations. The Investor hereby represents and
warrants to the Company as to the Exchanged Equity, the Exchanged Debentures,
the Exchanged Conversion Shares and the Exchanged Warrant Shares as of the date
hereof and as of the Closing Date:
               (i) No Public Sale or Distribution. The Investor (A) is acquiring
the Exchanged Equity and the Exchanged Debentures, (B) upon conversion of the
Exchanged Debentures in accordance with the terms of the indenture entered into
in connection therewith, will acquire the Exchanged Conversion Shares issuable
upon conversion of the Exchanged Debentures and (C) if it receives Exchanged
Warrants, upon exercise of the Exchanged Warrants in accordance with the terms
of such warrants, will receive the Exchanged Warrant Shares issuable upon
conversion of the Exchanged Warrants, in each case, for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempt from
registration under the Securities Act. The Investor is acquiring the Securities
hereunder in the ordinary course of its business. The Investor does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
               (ii) Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act and, unless the Investor is listed in Annex A hereto, a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act.
               (iii) Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws, including Section 4(2) of the Securities Act, and that the Company is
relying in part upon the truth and accuracy of, and the Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.
               (iv) Information. The Investor and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the transactions
contemplated

4



--------------------------------------------------------------------------------



 



hereby which have been requested by the Investor. The Investor and its advisors,
if any, have been afforded the opportunity to ask questions of the Company.
Neither such inquiries nor any other due diligence investigations conducted by
the Investor or its advisors, if any, or its representatives shall modify, amend
or affect the Investor’s right to rely on the Company’s representations and
warranties contained herein. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
               (v) No Governmental Review. The Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
               (vi) Validity; Enforcement. This Agreement and any other
documents or agreements executed by the Investor in connection with the
transactions contemplated hereunder (the “Investor Transaction Documents”) have
been duly and validly authorized, executed and delivered on behalf of the
Investor and shall constitute the legal, valid and binding obligations of the
Investor enforceable against the Investor in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
               (vii) No Conflicts. The execution, delivery and performance by
the Investor of this Agreement and the Investor Transaction Documents and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (A) result in a violation of the organizational documents of the
Investor or (B) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or
(C) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Investor,
except in the case of clauses (B) and (C) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.
               (viii) Residency. The Investor is a resident of that jurisdiction
specified below its address on the Schedule of Investors.

5



--------------------------------------------------------------------------------



 



               (ix) No Transactions in Company Securities. Other than with
respect to the transactions contemplated herein, during the period commencing
with the time that the Investor was first contacted by the Company regarding the
Exchange contemplated by this Agreement (the “First Contact Time”), through such
time as the transactions contemplated by this Agreement are first publicly
announced, neither the Investor nor any affiliate of the Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to the Investor’s investments or trading or information concerning the
Investor’s investments and (z) is subject to the Investor’s review or input
concerning such affiliate’s investments or trading, has engaged, directly or
indirectly, in any Trading Transaction in the securities of the Company or
involving the Company’s securities. For the purpose of this Agreement, “Trading
Transaction” includes, without limitation, (A) any hedging or other transaction
which is designed to or could reasonably be expected to lead to or result in, or
be characterized as, a sale, an offer to sell, a purchase, a solicitation of
offers to buy, disposition of, loan, pledge or grant of any right with respect
to any securities of the Company; (B) all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (whether or not such sale or position is “against
the box”); and (C) except as contemplated in Section 2(c)(lix) below, all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through US broker dealers, non-US broker dealers or
foreign regulated brokers involving securities of the Company. Notwithstanding
the foregoing, if the Investor is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of the Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of the Investor’s assets,
the representation set forth above shall only apply with respect to (i) the
portfolio manager, and the portion of assets managed by such portfolio manager,
with investment authority over the Existing Exchanged Debentures and the
Exchange (the “Securities Division”) and (ii) any other portfolio managers
managing assets other than the assets of the Securities Division or any
affiliate of the Investor which (x) had or has knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to the investments of
the Securities Division or trading or information concerning such investments
and (z) is subject to the review or input of the Securities Division concerning
its investments or trading.
               (x) Affiliate Status. The Investor represents and warrants either
(A) that the Investor is not an “affiliate” of the Company within the meaning of
Rule 144 under the Securities Act (“Rule 144”), nor has the Investor been an
affiliate of the Company during the past 90 days, or (B) that (1) the Investor
has owned the Existing Exchanged Debentures, both beneficially and of record,
for not less than a period of six months preceding the Closing Date; full
consideration for the Existing Exchanged Debentures was provided at least six
months prior to the Closing Date; if the Investor was not the beneficial owner
or record owner of the Existing Exchanged Debentures or did not pay full

6



--------------------------------------------------------------------------------



 



consideration for the Existing Exchanged Debentures for at least six months
prior to the Closing Date, it represents that it has met the six-month holding
period requirements set forth in Rule 144(d); (2) it does not know or have any
reason to know that the Company has not complied with the reporting requirements
contained in Rule 144(c)(1) and it is not aware of any non-public material
adverse information about the Company; (3) neither the Investor nor any of its
affiliates is, and for the three months immediately preceding the Closing Date,
has been an officer, director or a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the Exchange
Act); (4) neither the Investor nor any of its affiliates is, and for the three
months immediately preceding the Closing Date, has been: (a) effecting or
seeking, offering or proposing (whether publicly or otherwise) to effect, or
cause or participate in or in any way assist any other person to effect or seek,
offer or propose (whether publicly or otherwise) to effect or participate in
(other than pursuant to agreements entered into with the Company), (i) any
material acquisition of any securities (or beneficial ownership thereof) or
assets of the Company or any of its subsidiaries out of the ordinary course of
business , (ii) any tender or exchange offer, merger or other business
combination involving the Company or any of its subsidiaries, (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any of its subsidiaries, or (iv) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Commission) or consents to vote any voting securities of the Company;
(b) forming, joining or in any way participating in a “group” (as defined under
the Exchange Act) with respect to the Company; (c) otherwise acting, alone or in
concert with others, to seek to control or influence the management, Board of
Directors or policies of the Company; or (d) entering into any discussions or
arrangements with any third party with respect to any of the foregoing; and
(5) neither the Investor nor any of its affiliates is aware of any other facts
and circumstances that would make the Investor or any of its affiliates an
“affiliate” of the Company within the meaning of Rule 144.
               (xi) Evaluation. The Investor has evaluated the Exchange in light
of the Investor’s financial situation and the Investor has relied on the
Investor’s own investment, tax and other advisors in reaching a decision to
enter into the Exchange with the Company.
               (xii) Reasonable Best Efforts. The Investor shall use its
reasonable best efforts timely to satisfy each of the conditions to be satisfied
by it as provided in Sections 3 and 4 of this Agreement.
               (b) Investor Representation Relating to Existing Securities
Purchase Agreement. The Investor represents and warrants to the Company that on
and after the Closing Date, the Company is under no obligation to comply with,
and the Investor may not recover for, a breach of any covenant by the Company
set forth in the Existing Securities Purchase Agreement that occurs on or after
the Closing Date.

7



--------------------------------------------------------------------------------



 



               (c) Company Representations. The Company hereby represents and
warrants to the Investor that as of the date hereof and as of the Closing Date:
               (i) Rule 144A Eligibility Requirements.
     (1) When the Exchanged Debentures are issued and delivered pursuant to this
Agreement, the Exchanged Debentures will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities of the Company that
are listed on a United States national securities exchange or that are quoted in
a United States automated inter-dealer quotation system.
     (2) The Exchanged Debentures satisfy the eligibility requirements of
Rule 144(A)(d)(3) under the Securities Act.
               (ii) Investment Company. Neither the Company nor any of its
Subsidiaries (as defined in the Exchanged Indenture) is, or after giving effect
to the transactions contemplated hereby, including, without limitation, the
Exchange and the conversion of the Exchanged Debentures into the Exchanged
Conversion Shares in the manner contemplated by the Exchanged Indenture, will
be, an “investment company” or a company “controlled” by, or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.
               (iii) Securities Act Exemption; No General Solicitation. Assuming
that the Investor’s representations and warranties in Section 2 are true, the
Exchange, the conversion of the Exchanged Debentures into the Exchanged
Conversion Shares in the manner contemplated by the Exchanged Indenture and the
exercise of the Exchanged Warrants for the Exchanged Warrant Shares in the
manner contemplated by the Exchanged Warrant, are exempt from the registration
requirements of the Securities Act. No form of general solicitation or general
advertising within the meaning of Regulation D under the Securities Act was used
by the Company or any of its Subsidiaries, or affiliates or representatives in
connection with the transactions contemplated hereby, including, without
limitation the Exchange and the conversion of the Exchanged Debentures into the
Exchanged Conversion Shares in the manner contemplated by the Exchanged
Indenture.
               (iv) Exchange Act Reports. During the year prior to the date
hereof, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Commission pursuant to
the reporting requirements of the Exchange Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial

8



--------------------------------------------------------------------------------



 



statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “Exchange Act Reports”). The
Company has delivered to the Investor or its representatives true, correct and
complete copies of each of the Exchange Act Reports not available on the EDGAR
system that have been requested by the Investor. The Exchange Act Reports when
filed with the Commission together, where applicable, with any amendments
thereto, conformed in all material respects to the requirements of the Exchange
Act and the rules and regulations of the Commission thereunder, and none of such
reports when filed with the Commission contained an untrue statement of material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading; and any further reports, when such reports
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
               (v) Shipping Act. In connection with the operation by the Company
or any of its Subsidiaries of United States flag vessels, the Company and such
Subsidiaries are citizens of the United States within the meaning of Section 2
of the Shipping Act, 1916, as amended.
               (vi) Organization and Qualification. The Company and each of its
Subsidiaries has been duly organized and is validly existing and in good
standing as a corporation or other business entity under the laws of its
jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign corporation or other business entity in each jurisdiction
in which its ownership or lease of property or the conduct of its businesses
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), operations, results of operations, stockholders’ equity, properties,
assets, business or prospects of the Company and its Subsidiaries individually
or taken as a whole, or a material adverse effect on the performance by the
Company of its obligations under this Agreement, the Exchanged Indenture, the
Exchanged Debentures or the consummation of any of the transactions contemplated
hereby or thereby (a “Material Adverse Effect”). The Company and each of its
Subsidiaries has all power and authority necessary to own or hold its properties
and to conduct the businesses in which it is engaged. The Company has no
Subsidiaries except as set forth in Exhibit 21.1 to the Company’s Annual Report
on Form 10-K for the most recent fiscal year. None of the Subsidiaries of the
Company (other than Trico Marine Assets, Inc., Trico Marine Operators, Inc.,
Trico Supply AS and Trico Shipping AS (collectively, the “Significant
Subsidiaries”)) is a “significant subsidiary” (as defined in Rule 1-02 of
Regulation S-X).

9



--------------------------------------------------------------------------------



 



               (vii) Equity Capitalization. As of the date hereof, the
authorized capital stock of the Company consists of 55 million shares of all
classes of stock, of which 50 million shares are Common Stock, of which as of
the date hereof, 16,767,772 are issued and outstanding, 324,984 shares are
reserved for issuance pursuant to the Company’s stock option and purchase plans
and 2,075,976 shares are reserved for issuance pursuant to securities (other
than the aforementioned options, the Existing Debentures, the Exchanged
Debentures and the Exchanged Warrants and excluding shares, if any, that may be
issued upon conversion of the 2027 Convertible Exchanged Debentures (as defined
in the Exchanged Indenture) and the phantom stock units issued in connection
with the Acquisition) exercisable or exchangeable for, or convertible into,
Common Stock, and 5,000,000 shares are preferred stock, of which as of the date
hereof, no shares are issued and outstanding. All of the issued shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable and were issued in compliance with federal and
state securities laws and not in violation of any preemptive right, resale
right, right of first refusal or similar right. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued and
were issued in compliance with federal and state securities laws. All of the
issued shares of capital stock of each Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for such liens, encumbrances, equities
or claims as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as set forth in the Exchange Act Reports or in
other filings made by the Company with the Commission: (i) none of the Company’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the Securities Act; (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or

10



--------------------------------------------------------------------------------



 



arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (viii) the Company and its Subsidiaries have
no liabilities or obligations required to be disclosed in the Exchange Act
Reports but not so disclosed in the Exchange Act Reports, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect. True, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto have been filed
with the Commission.
               (viii) Authorization of Exchanged Indenture. The Company has all
requisite corporate power and authority to execute, deliver and perform its
obligations under the Exchanged Indenture. The Exchanged Indenture has been duly
and validly authorized by the Company, and upon its execution and delivery and
(assuming due authorization, execution and delivery by the Trustee) will
constitute the valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally,
by general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law), public policy, applicable law
relating to indemnification and contribution and by an implied covenant of good
faith and fair dealing.
               (ix) Issuance of Exchanged Debentures. The Company has all
requisite corporate power and authority to execute, issue, sell and perform its
obligations under the Exchanged Debentures. The Exchanged Debentures have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Exchanged Indenture, assuming due
authentication of the Exchanged Debentures by the Trustee, upon delivery to the
Investor against payment therefore in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Exchanged Indenture, enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally, by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law), public
policy, applicable law relating to indemnification and contribution and by an
implied covenant of good faith and fair dealing.

11



--------------------------------------------------------------------------------



 



               (x) Issuance of Exchanged Conversion Shares. The Company has all
the requisite corporate power and authority to reserve for issuance and to issue
and deliver the Exchanged Conversion Shares issuable upon conversion of the
Exchanged Debentures. The Exchanged Conversion Shares have been duly and validly
authorized by the Company and when issued upon conversion of the Exchanged
Debentures in accordance with the terms of the Exchanged Debentures, will be
validly issued, fully paid and non-assessable, and the issuance of the Exchanged
Conversion Shares will not be subject to any preemptive or similar rights.
               (xi) Issuance of Exchanged Common Shares. The Company has all the
requisite corporate power and authority to issue and deliver the Exchanged
Common Shares. The Exchanged Common Shares have been duly and validly authorized
by the Company and when issued in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable, and the issuance of the
Exchanged Common Shares will not be subject to any preemptive or similar rights.
               (xii) Issuance of Exchanged Warrants. The Company has all
requisite corporate power and authority to execute, issue, sell and perform its
obligations under the Exchanged Warrants. The Exchanged Warrants have been duly
authorized by the Company and, when duly executed by the Company, upon delivery
to the Investor against payment therefore in accordance with the terms hereof,
will be validly issued and delivered and will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally, by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law), public policy, applicable law relating to
indemnification and contribution and by an implied covenant of good faith and
fair dealing.
               (xiii) Issuance of Exchanged Warrant Shares. The Company has all
the requisite corporate power and authority to reserve for issuance and to issue
and deliver the Exchanged Warrant Shares issuable upon exercise of the Exchanged
Warrants. The Exchanged Warrant Shares have been duly and validly authorized by
the Company and when issued upon exercise of the Exchanged Warrants in
accordance with the terms thereof, will be validly issued, fully paid and
non-assessable, and the issuance of the Exchanged Warrant Shares will not be
subject to any preemptive or similar rights.
               (xiv) Authorization of Agreement. The Company has all requisite
corporate power and authorization to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly and validly
authorized by the Company and, when executed and delivered by the Company in
accordance with the terms hereof, will be validly executed and delivered and
(assuming the due authorization, execution and delivery hereof by the Investor)

12



--------------------------------------------------------------------------------



 



will be the legally valid and binding obligation of the Company in accordance
with the terms hereof, enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s rights generally, by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
public policy, applicable law relating to indemnification and contribution and
by an implied covenant of good faith and fair dealing.
               (xv) Authorization of Security Documents. The Company has all
requisite corporate power and authorization to execute, deliver and perform its
obligations under the Security Documents to which it is a party. The Security
Documents to which it is a party have been duly and validly authorized by the
Company and, when executed and delivered by the Company in accordance with the
terms thereof, will be validly executed and delivered and (assuming the due
authorization, execution and delivery hereof by the Investor) will be the
legally valid and binding obligations of the Company in accordance with the
terms hereof, enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s rights generally, by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
public policy, applicable law relating to indemnification and contribution and
by an implied covenant of good faith and fair dealing.
               (xvi) No Conflicts. The Company represents and warrants to the
Investor that the execution and delivery of this Agreement and the consummation
of the transactions contemplated herein and the fulfillment of the terms hereof
and thereof, do not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, impose any lien, charge or encumbrance upon any
property or assets of the Company or its Subsidiaries, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, any indenture, mortgage, deed of trust, loan agreement, license, lease or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject or give to others any rights of termination, amendment, acceleration or
cancellation of, the Existing Securities Purchase Agreement, including, without
limitation Section 4(v) thereof; provided, however, that this clause (i) shall
not apply to the Original Documents; (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational document of the
Company or any of its Subsidiaries or (iii) result in any violation of any
statute or any judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their properties or assets.

13



--------------------------------------------------------------------------------



 



               (xvii) Consents. No consent, approval, authorization or order of,
or filing, registration or qualification with any court or governmental agency
or body having jurisdiction over the Company or any of its Subsidiaries is
required for the transactions contemplated hereby, including, without
limitation, the Exchange and the conversion of the Exchanged Debentures into the
Exchanged Conversion Shares in the manner contemplated by the Exchanged
Indenture, the execution, delivery, issuance and performance by the Company of
the Exchanged Debentures, the Exchanged Indenture and this Agreement, and such
consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the Investor.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the requirements of The NASDAQ Global Select Market (the “Principal
Market”) and has no knowledge of any facts that could reasonably be expected to
lead to delisting or suspension of the Common Stock in the foreseeable future.
               (xviii) No Integrated Offering. Neither the Company nor any other
Person acting on behalf of the Company has offered, sold or issued to any Person
any securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.
               (xix) No Interference with Business. Except as set forth in
Exchange Act Reports, neither the Company nor any of its Subsidiaries has
sustained, since the date of the latest audited financial statements, any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, and, since such date, there has not been
any change in the capital stock or long-term debt of the Company or any of its
Subsidiaries or any adverse change in or affecting the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, management
or business of the Company and its subsidiaries, taken as a whole, in each case
except as would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
               (xx) Financial Statements. As of their respective dates, the
financial statements of the Company included in the Exchange Act Reports
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be

14



--------------------------------------------------------------------------------



 



condensed or summary statements) and fairly present in all material respects the
financial condition of the Company as of the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments). There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act Reports and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.
               (xxi) Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company included in the Exchange Act
Reports, were independent public accountants as required by the Securities Act
and the rules and regulations thereunder during the periods covered by the
financial statements on which they reported contained or incorporated by
reference in the Exchange Act Reports.
               (xxii) Title. The Company and each of its Subsidiaries has good
and marketable title to all real and personal property owned by them, in each
case free and clear of all liens, encumbrances and defects, except such as are
described in the Exchange Act Reports or where the existence of such liens would
not reasonably be expected to have a Material Adverse Effect; and all assets
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases, except as described in the
Exchange Act Reports or where such invalidity or unenforceability would not
reasonably be expected to have a Material Adverse Effect.
               (xxiii) Insurance. The Company and each of its Subsidiaries
carry, or are covered by, insurance from insurers of recognized financial
responsibility in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries. All policies of insurance of the Company and its
Subsidiaries are in full force and effect; the Company and its Subsidiaries are
in compliance with the terms of such policies in all material respects; and
neither the Company nor any of its subsidiaries has received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made to continue such insurance. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect. Schedule II sets forth a list of all insurance relating
to the Mortgaged Vessels (as defined below) maintained by the Company and each
Guarantor (as defined in the Exchanged Indenture) as of the date hereof, with
the amounts insured (and any deductibles) set forth therein.

15



--------------------------------------------------------------------------------



 



               (xxiv) Regulatory Permits. The Company and each of its
Subsidiaries have such permits, licenses, patents, franchises, certificates of
need and other approvals or authorizations of governmental or regulatory
authorities (“Permits”) as are necessary under applicable law to own their
properties and conduct their businesses in the manner described in the Exchange
Act Reports, except for any of the foregoing that would not reasonably be
expected to have a Material Adverse Effect; each of the Company and its
Subsidiaries has fulfilled and performed all of its obligations with respect to
the Permits, and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder or any such Permits, except for any of
the foregoing that would not reasonably be expected to have a Material Adverse
Effect.
               (xxv) Legal Proceedings.
     (1) Except as described in the Exchange Act Reports, there are no legal or
governmental proceedings pending against or affecting the Company or any of its
Subsidiaries, the Common Stock, any property or assets of the Company or any of
its Subsidiaries or any of the Company’s or its Subsidiaries’ officers or
directors in their capacities as such, whether of a civil or criminal nature or
otherwise that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; and to the Company’s knowledge, no such
proceedings are threatened or contemplated by any governmental authority or
other Person.
     (2) Except as described in the Exchange Act Reports, there are no legal or
governmental proceedings or contracts or other documents that would be required
to be described in a registration statement filed under the Securities Act or,
in the case of documents, would be required to be filed as exhibits to a
registration statement of the Company pursuant to Item 601(b)(10) of
Regulation S-K. Neither the Company nor any of its Subsidiaries has knowledge
that any other party to any such contract, agreement or arrangement has any
intention not to render full performance as contemplated by the terms thereof.
               (xxvi) Transactions with Affiliates. Except as set forth in the
Exchange Act Reports, no relationship, direct or indirect, that would be
required to be described in a registration statement of the Company pursuant to
Item 404 of Regulation S-K, exists between or among the Company, on the one
hand, and the directors, officers, stockholders, customers or suppliers of the
Company, on the other hand.

16



--------------------------------------------------------------------------------



 



               (xxvii) Employee Relations.
     (1) No labor disturbance by the employees of the Company or any of its
Subsidiaries exists or, to the knowledge of the Company and each of its
Subsidiaries, is imminent that would reasonably be expected to have a Material
Adverse Effect. None of the Company’s or its Subsidiaries’ U.S. employees are
represented by labor unions nor are they employed pursuant to collective
bargaining agreements or similar arrangements. The Company’s or its
Subsidiaries’ Norwegian and United Kingdom seamen work under union contracts,
and their seamen in Brazil are covered by separate collective bargaining
agreements. The Company and its Subsidiaries believe that their relations with
their employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. To the Company’s knowledge, no executive officer
of the Company or any of its Subsidiaries is in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, except for such violations as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (2) The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and each of its Subsidiaries are in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company or any of its Subsidiaries would have any
liability; the Company and its Subsidiaries have not incurred and do not expect
to incur liability under (i) Title

17



--------------------------------------------------------------------------------



 



IV of ERISA with respect to termination of, or withdrawal from, any “pension
plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
“Code”); each “pension plan” for which the Company and its Subsidiaries would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified in all material respects and nothing has occurred, whether
by action or by failure to act, which would cause the loss of such
qualification; and the Company and each of its Subsidiaries have not incurred
any unpaid liability to the Pension Benefit Guaranty Corporation (other than for
payment of premiums in the ordinary course of business).
               (xxviii) Taxes. The Company and each of its Subsidiaries (i) has
filed all federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, subject to permitted extensions,
(ii) has paid all taxes due thereon except in each case as would not reasonably
be expected to have a Material Adverse Effect, (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
No tax deficiency has been determined adversely to the Company or any of its
Subsidiaries, nor does the Company have any knowledge of any tax deficiencies
that would, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
               (xxix) Absence of Certain Changes. Except as disclosed in the
Exchange Act Reports, since December 31, 2008, there has been no material
adverse change and no material adverse development in the business, assets,
properties, operations, condition (financial or otherwise) or results of
operations of the Company or its Subsidiaries. Except as disclosed in the
Exchange Act Reports, since December 31, 2008, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends on its or their capital
stock, (ii) sold any material assets outside of the ordinary course of business,
other than the sale of the vessel Northern Gambler and related assets or
(iii) had material capital expenditures outside of the ordinary course of
business. Neither the Company nor any of its Subsidiaries has taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing will not be, Insolvent (as defined below). For purposes of this
Section 2(c)(xxix), “Insolvent” means, with respect to any Person (i) the
present fair saleable value of such Person’s assets is less than the amount
required to pay such Person’s total Indebtedness, (ii) such Person is unable to
pay its debts and liabilities, subordinated, contingent or

18



--------------------------------------------------------------------------------



 



otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
               (xxx) Books and Records. The Company and each of its Subsidiaries
(i) makes and keeps accurate books and records and (ii) maintains and has
maintained effective internal control over financial reporting as defined in
Rule 13a-15 under the Exchange Act and a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of its or their financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for its assets and liabilities,
(C) access to its assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (D) the
reported accountability for its assets and liabilities is compared with existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any differences.
               (xxxi) Conduct of Business. Neither the Company nor any of its
Subsidiaries (i) is in violation of its charter or by-laws or any certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company (or similar organizational documents), (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, condition or other obligation contained in any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
it is a party or by which it is bound or to which any of its properties or
assets is subject or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets or has failed to obtain or maintain any license,
permit, certificate, franchise or other governmental authorization or permit
necessary to the ownership of its property or to the conduct of its business,
except in the case of clauses (ii) and (iii), to the extent any such conflict,
breach, violation or default would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. During the two (2) years prior to the date
hereof, (i) the Common Stock has been designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the
Commission or the Principal Market and (iii) the Company has received no
communication, written or oral, from the Commission or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market.
               (xxxii) Foreign Corrupt Practices. Neither the Company nor any of
its Subsidiaries, nor any director, officer, agent, employee or other Person
associated with or acting on behalf of the Company or any of its Subsidiaries,
has (i) used any corporate funds for any unlawful contribution, gift,

19



--------------------------------------------------------------------------------



 



entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
               (xxxiii) Environmental Laws. The Company and each of its
Subsidiaries are, and at all times prior were, (i) in compliance with any and
all applicable federal, state, local and foreign laws, regulations, ordinances,
rules, orders, judgments, decrees, permits or other legal requirements relating
to the protection of human health and safety, the environment, natural resources
or hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), which compliance includes obtaining, maintaining and
complying with all permits and authorizations and approvals required by
Environmental Laws to conduct their respective businesses and (ii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except in the case of clause (i) or
(ii) where such non-compliance with or liability under Environmental Laws would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as described in the Exchange Act Reports, neither the
Company nor any of its Subsidiaries has been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or any other similar Environmental Law,
except with respect to any matters that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. Except as
described in the Exchange Act Reports, (A) none of the Company and its
Subsidiaries is a party to any proceeding under Environmental Laws in which a
governmental authority is also a party, other than such proceedings regarding
which it is believed no monetary penalties of $100,000 or more will be imposed,
and (B) none of the Company and its Subsidiaries anticipates material capital
expenditures relating to Environmental Laws.
               (xxxiv) Placement Agent. The Company acknowledges that it has
engaged Lazard Frères & Co. LLC, as placement agent in connection with
transactions contemplated hereby (the “Agent”). Other than the Agent, neither
the Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the transactions contemplated hereby.
               (xxxv) Manipulation of Price. The Company has not, and to its
knowledge no one acting on its behalf has, directly or indirectly, (i) taken any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Securities, or
(ii) other than actions taken by the Agent, sold, bid for, purchased, or paid
any compensation for soliciting purchases of, the Exchanged Debentures.

20



--------------------------------------------------------------------------------



 



               (xxxvi) Internal Accounting and Disclosure Controls.
     (1) (x) The Company and each of its Subsidiaries have established and
maintain disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act), (y) such disclosure controls and procedures
are designed to ensure that the information required to be disclosed by the
Company in the reports they file or submit under the Exchange Act is accumulated
and communicated to management of the Company and its Subsidiaries, including
their respective principal executive officers and principal financial officers,
as appropriate, to allow timely decisions regarding required disclosure to be
made; and (x) as of December 31, 2008 such disclosure controls and procedures
were effective in all material respects to perform the functions for which they
were established.
     (2) Since December 31, 2008, (x) the Company has not been advised of
(A) any significant deficiency in the design or operation of internal controls
that could adversely affect the ability of the Company or any of its
Subsidiaries to record, process, summarize and report financial data, or any
material weaknesses in internal controls or (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls of the Company and each of its Subsidiaries, and
(y) since that date, there have been no significant changes in internal controls
or in other factors that could significantly affect internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses.
               (xxxvii) Subsidiaries. The Company or one of its Subsidiaries has
the unrestricted right to vote the stock of the Company’s Subsidiaries, and,
except as set forth in the Exchange Act Reports, no Subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.
               (xxxviii) Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company to comply with the provisions of the Sarbanes-Oxley Act
of 2002, as amended and the rules and regulations promulgated in

21



--------------------------------------------------------------------------------



 



connection therewith, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
               (xxxix) OFAC. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company has not and will not lend,
contribute or otherwise make available funds to any Subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person which, to the knowledge of the Company, was, at the time of such
transaction, subject to any U.S. sanctions administered by OFAC.
               (xl) Transfer Taxes. On the Closing Date, all stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with transactions contemplated hereby, including, without
limitation, the Exchange and the conversion of the Exchanged Debentures into the
Exchanged Conversion Shares in the manner contemplated by the Exchanged
Indenture, will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
               (xli) U.S. Real Property Holding Corporation. The Company is not,
has never been, and so long as any Exchanged Debentures remain outstanding,
shall not become a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Investor’s request.
               (xlii) Intellectual Property Rights. The Company and its
Subsidiaries own or possess adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, original works of authorship, trade secrets and other
intellectual property rights and all applications related thereto (“Intellectual
Property Rights”) necessary to conduct their respective businesses as now
conducted. None of the Company’s or its Subsidiaries’ Intellectual Property
Rights have expired, terminated or been abandoned, or are expected to expire,
terminate or be abandoned, within three years from the date of this Agreement,
except where such expiration, termination or abandonment would not reasonably be
expected to have a Material Adverse Effect. The Company does not have any
knowledge of any infringement by the Company or any of its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights. The Company is unaware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.

22



--------------------------------------------------------------------------------



 



               (xliii) Indebtedness and Other Contracts. Except as set forth in
the Exchange Act Reports, neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness individually in excess of $500,000, or in
the aggregate in excess of $1,000,000, (ii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, other than the Original Documents, except where such violations
and defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iii) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or would reasonably be expected to have, a Material
Adverse Effect.
               (xliv) Bank Holding Company Act. Neither the Company nor any of
its Subsidiaries or affiliates is subject to the Bank Holding Company Act of
1956, as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent or more of the outstanding shares of any class of voting securities or
twenty-five percent or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
               (xlv) Application of Takeover Protections; Rights Agreement. As
of the Closing Date, the Company has no control share acquisition, business
combination, poison pill (including distribution under a rights agreement) or
other similar anti-takeover provision under the Certificate of Incorporation or
any certificates of designations or the laws of the State of Delaware which is
applicable to the Investor (other than with respect to the limitations on
ownership of the Common Stock set forth in the Certificate of Incorporation
relating to the Shipping Act of 1916, as amended) as a result of the
transactions contemplated by this Agreement, including without limitation, the
Company’s issuance of the Securities and the Investor’s ownership of the
Securities. The Company does not presently have a stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company (a “Rights Plan”).
               (xlvi) Dilutive Effect. The Company understands and acknowledges
that the number of Exchanged Conversion Shares issuable upon conversion of the
Exchanged Debentures will increase in certain circumstances. The Company further
acknowledges that any dilutive effect that the issuance of the Exchanged
Conversion Shares upon conversion of the Exchanged Debentures in accordance with
this Agreement and the Exchanged Indenture may have on the ownership interests
of other stockholders of the Company shall have no effect on the Company’s
obligation to issue Exchanged Conversion Shares upon conversion of the Exchanged
Debentures in accordance with this Agreement and the Exchanged Indenture.

23



--------------------------------------------------------------------------------



 



               (xlvii) Acknowledgment Regarding Investor’s Exchange of
Securities. The Company acknowledges and agrees that the Investor is acting
solely in the capacity of an arm’s length investor with respect to the Investor
Transaction Documents and the transactions contemplated hereby and thereby and
that no Participating Investor is (i) an officer or director of the Company or
(ii) assuming the representations and warranties given by each Participating
Investor under Section 2(a)(x) of this Agreement and the Other Agreements are
correct and true, an “affiliate” of the Company or any of its Subsidiaries (as
defined in Rule 144). The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to this Agreement, the
Security Documents, the Exchanged Indenture or the Exchanged Debentures
(collectively, the “Transaction Documents”) and the transactions contemplated
hereby and thereby, and any advice given by the Investor or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.
               (xlviii) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
               (xlix) Certificates. Any certificate signed by any officer of the
Company and delivered to the Investor or its counsel in connection with the
transactions contemplated hereby shall be deemed a representation and warranty
by the Company, as to matters covered thereby, to the Investor.
               (l) Disclosure. Other than such information set forth in the 8-K
Filing (as defined below), the Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the
Investor regarding the Company and its Subsidiaries, their business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company, taken on the whole, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or either of their
respective businesses,

24



--------------------------------------------------------------------------------



 



properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.
               (li) Reasonable Best Efforts. The Company shall use its
reasonable best efforts timely to satisfy each of the conditions to be satisfied
by it as provided in Sections 3 and 4 of this Agreement.
               (lii) Financial Information. For so long as any Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Company will, during any period in which it is not
subject to Section 13 or 15(d) under the Exchange Act, make available to the
Investor and any holder of Securities in connection with any sale thereof and
any prospective purchaser of Securities and securities analysts, in each case
upon request, the information specified in, and meeting the requirements of,
Rule 144A(d)(4) under the Securities Act (or any successor thereto).
               (liii) No Event of Default. The Company represents and warrants
to the Investor that after giving effect to the terms of this Agreement and the
Other Agreements, no Default or Event of Default (as defined in the Exchanged
Indenture) shall have occurred and be continuing as of the date hereof.
               (liv) Holding Period. For the purposes of Rule 144(d), the
Company acknowledges that the holding period of the Existing Debentures
(including the corresponding Existing Conversion Shares) may be tacked onto the
holding period of the Exchanged Common Shares and the Exchanged Debentures
(including the corresponding Exchanged Conversion Shares). The Company agrees to
take all actions, including, without limitation, the issuance by its legal
counsel of any necessary legal opinions, necessary to issue Exchanged Common
Shares and Exchanged Conversion Shares that are freely tradable on the Principal
Market without restriction and not containing any restrictive legend without the
need for any action by the Investor; provided, however, that the Investor has
duly executed and delivered to the Company a representation letter in the form
attached hereto as Schedule III and the Company is not aware of any facts or
circumstances indicating the Investor has not met all applicable requirements of
Rule 144.
               (lv) Listing. The Company shall promptly secure the listing of
all of (i) the Exchanged Common Shares, (ii) the Exchanged Conversion Shares,
(iii) the Exchanged Warrant Shares and (iv) any capital stock of the Company
issued or issuable with respect to the Exchanged Common Shares, the Exchanged
Debentures, the Exchanged Conversion Shares or the Exchanged Warrant Shares, as
applicable, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
conversion of the Exchanged Debentures (the “Listed Securities”) upon each
national securities exchange and automated quotation system, if any,

25



--------------------------------------------------------------------------------



 



upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all Listed Securities from time to
time issuable under the terms of the Transaction Documents. The Company will use
its reasonable best efforts to maintain the Common Stock’s authorization for
quotation on the Principal Market. The Company will, and will cause its
Subsidiaries to, use its reasonable best efforts to avoid any action which would
be reasonably expected to result in the delisting or suspension of the Common
Stock on the Principal Market. Notwithstanding the foregoing, this Section
2(c)(lv) shall not apply in connection with any Fundamental Change (as defined
in the Exchanged Indenture) so long as the Company complies with the terms and
conditions of the Exchanged Indenture with respect to the applicable Fundamental
Change. The Company shall pay all fees and expenses satisfying its obligation
under this section.
               (lvi) Fees and Expenses. Whether or not the transactions
contemplated in this Agreement are consummated or this Agreement is terminated,
the Company shall pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including without limitation, all
fees, costs and expenses (A) incident to the preparation, issuance, execution,
authentication and delivery of the Securities, including any expenses of the
Trustee, (ii) incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Investor may reasonably designate, (iii) in connection
with the admission of the Debentures for trading in the Private Offerings,
Resales and Trading through Automated Linkages (PORTAL) MarketSM (“PORTAL”) of
the National Association of Securities Dealers, Inc. (“NASD”), (iv) related to
any filing with the Financial Industry Regulatory Authority and (v) in
connection with satisfying its obligations under Section 2(c)(l).
               (lvii) Reporting Status. Until the date on which the Investor has
sold all of the Exchanged Common Shares, the Exchanged Conversion Shares and the
Exchanged Warrant Shares, and none of the Exchanged Debentures is outstanding,
the Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination. Notwithstanding the foregoing, this
Section 2(c)(lvii) shall not apply in connection with any Fundamental Change (as
defined in the Exchanged Indenture).
               (lviii) No Integration Actions. None of the Company, any of its
affiliates (as defined in Rule 501(b) under the Securities Act) or any person
acting on behalf of the Company or such affiliate will sell, offer for sale or
solicit offers to buy in respect of any security (as defined in the Securities
Act) that would be integrated with the transactions contemplated hereby,
including, without limitation, the Exchange, the conversion of the Exchanged
Debentures

26



--------------------------------------------------------------------------------



 



into the Exchanged Conversion Shares in the manner contemplated by the Exchanged
Indenture and the exercise of the Exchanged Warrants for the Exchanged Warrant
Shares, in a manner that would require the registration under the Securities Act
of the transactions contemplated hereby or require equityholder approval under
the rules and regulations of the Principal Market and the Company will take all
action that is appropriate or necessary to assure that its offerings of other
securities will not be integrated for purposes of the Securities Act or the
rules and regulations of the Principal Market with the transactions contemplated
hereby, including, without limitation, the Exchange and the conversion of the
Exchanged Debentures into the Exchanged Conversion Shares in the manner
contemplated by the Exchanged Indenture.
               (lix) Pledge of Securities. The Company acknowledges and agrees
that the Securities may be pledged by the Investor in connection with a bona
fide margin agreement or other loan or financing arrangement that is secured by
the Securities. The pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and the Investor effecting a
pledge of Securities shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement or any other Transaction Document. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by the Investor.
               (lx) Public Information. At any time during the period commencing
on the Closing Date and ending on May 16, 2009, if a registration statement is
not available for the resale of all of the Securities and the Company shall fail
for any reason to satisfy the current public information requirement under
Rule 144(c)(1) (a “Public Information Failure”) then, as partial relief for the
damages to any holder of Securities by reason of any such delay in or reduction
of its ability to sell the Securities (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall pay to each
such holder an amount in cash equal to one-half of one percent (0.5%) of the
principal amount of the Exchanged Debentures beneficially owned by such holder
on the day of a Public Information Failure. The payment to which a holder shall
be entitled pursuant to this section is referred to herein as a “Public
Information Failure Payment.” A Public Information Failure Payment shall be paid
on the last day of the calendar month during which such Public Information
Failure Payment is incurred. In the event the Company fails to make Public
Information Failure Payments in a timely manner, the unpaid portion of such
Public Information Failure Payments shall bear interest at the rate of 1.5% per
month (prorated for partial months) until paid in full.
               (lxi) Existing Debentures Remaining Outstanding. Immediately
following the Exchange, not more than $1 million in aggregate principal amount
of the Existing Debentures will remain outstanding.

27



--------------------------------------------------------------------------------



 



               (lxii) Security Documents. The Security Documents create or will
create in favor of Wells Fargo Bank, National Association, as Trustee, for the
benefit of the holders of the Exchanged Debentures a legal, valid and
enforceable second priority security interest in and Lien on all right, title
and interest of the Company and each Guarantor in the Collateral described
therein, subject to no other Liens (as defined in the Exchanged Indenture) other
than Permitted Liens (as defined in the Exchanged Indenture).
               (lxiii) Most Favored Nation. The Company hereby represents and
warrants and covenants and agrees as of the date hereof that none of the terms
offered to any of the Participating Investors with respect to any amendment,
settlement or waiver (each a “Settlement Document”) relating to the terms,
conditions and transactions contemplated hereby, is more favorable to such
Person than those of the Investor and, if the foregoing representation,
warranty, covenant and agreement has been breached, then this Agreement shall
be, without any further action by the Investor or the Company, deemed amended
and modified in an economically and legally equivalent manner such that the
Investor shall receive the benefit of the more favorable terms contained in such
Settlement Document. The Company hereby represents and warrants as of the date
hereof that the Other Agreements are identical to this Agreement other than for
the Proportionate Changes. Notwithstanding the foregoing, the Company has agreed
to pay certain legal fees of Schulte Roth & Zabel LLP and Watson Farley &
Williams.
               (lxiv) Additional Debentures; Variable Securities. For so long as
any Exchanged Debentures remain outstanding, the Company will not issue any
Exchanged Debentures other than to the Participating Investors as contemplated
hereby and the Company shall not issue any other securities that would cause a
breach or default under the Exchanged Debentures. From and after the date hereof
and for so long as any Exchanged Debentures remain outstanding, the Company
shall not, in any manner, issue or sell any rights, warrants or options to
subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Conversion
Price (as defined in the Exchanged Debentures) with respect to the Common Stock
into which any Exchanged Debenture is convertible; provided, however, that
solely for purposes of clarification, the parties hereto acknowledge and agree
that the foregoing shall not apply solely to the participation by any employee,
officer or director of the Company or any of its Subsidiaries in any Approved
Share Plan but shall apply to any issuance of securities pursuant to any such
Approved Share Plan; provided further, that the reference in this sentence to
the issuance or sale of any rights, warrants or options is not intended to
restrict the Company from entering into an agreement for the sale of securities
where the fixed price relating to such security is determined at the closing of
the applicable transaction and such closing is to occur after the Company enters
into such agreement.

28



--------------------------------------------------------------------------------



 



               (lxv) Reservation of Shares. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, free of pre-emptive rights, after the Closing Date, a number of shares
of Common Stock sufficient for the purpose of enabling the Company to satisfy
all obligations to issue the Exchanged Conversion Shares upon conversion of all
of the Exchanged Debentures and the Exchanged Warrant Shares upon exercise of
all of the Exchanged Warrants.
               (lxvi) Regulation M. The Company will not take any action
prohibited by Regulation M under the Exchange Act, in connection with the
distribution of the Securities contemplated hereby.
               (lxvii) PORTAL. The Company will use its reasonable best efforts
to cause the Exchanged Debentures to be designated as PORTAL securities in
accordance with the rules and regulations adopted by the Financial Industry
Regulatory Authority (“FINRA”) relating to trading in PORTAL and to permit the
Securities to be eligible for clearance and settlement through DTC.
               (lxviii) No Resale. The Company will not, and will use its
reasonable best efforts to not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Company or
any of its affiliates and resold in a transaction registered under the
Securities Act.
               (lxix) Book Entry Transfer. The Company agrees to comply with all
the terms and conditions of all agreements set forth in the representation
letters of the Company to DTC, in each case relating to the approval of the
Exchanged Debentures, the Exchanged Conversion Shares and the Exchanged Warrant
Shares by DTC for “book entry” transfer.
               (lxx) Investment Company Actions. The Company will take such
steps as shall be necessary to ensure that neither the Company nor any of the
Company’s subsidiaries becomes an “investment company” within the meaning of
such term under the Investment Company Act of 1940, as amended.
               (lxxi) Additional Issuances of Securities.
               (1) For purposes of this Section 2(c)(lxxi), the following
definitions shall apply.
               (A) “Convertible Securities” means any stock or securities (other
than Options) convertible into or exercisable or exchangeable for shares of
Common Stock.
               (B) “Options” means any rights, warrants or options to subscribe
for or purchase shares of Common Stock or Convertible Securities.

29



--------------------------------------------------------------------------------



 



               (C) “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.
               (D) “Subsequent Placement” means the offer, sale, grant of any
option to purchase, or other disposition by the Company of any of its or its
Subsidiaries’ equity or equity equivalent securities, including, without
limitation, any debt, preferred stock or other instrument or security that is,
at any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents.
               (2) The Company will not, directly or indirectly, effect any
Subsequent Placement (x) until July 3, 2009, with respect to any Subsequent
Placement in which the price per share (or, in the case of equity equivalent
securities, the initial conversion price) of Common Stock offered thereby is
more than the then applicable Conversion Price and (y) until July 3, 2010, with
respect to any Subsequent Placement in which the price per share (or, in the
case of equity equivalent securities, the initial conversion price) of Common
Stock offered thereby is less than the then applicable Conversion Price, unless
the Company shall have first complied with this Section 2(c)(lxxi)(2).
               (A) The Company shall deliver to each Participating Investor an
irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the “Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall
(x) identify and describe the Offered Securities, (y) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged, and
(z) offer to issue and sell to or exchange with such Participating Investors in
the aggregate up to thirty five percent (35%) of the Offered Securities,
allocated among such Participating Investors based on such Participating
Investor’s pro rata portion of the aggregate principal amount of the Exchanged
Debentures issued hereunder (the “Basic Amount”). If any Participating Investors
subscribe for less than their Basic Amount, then the Company shall give the
Participating Investors who subscribed for their Basic Amount written notice of
such excess Offered Securities (a “Supplemental Offer Notice”) and allow each
Participating Investor who elected to purchase its Basic Amount the opportunity
to purchase the excess Offered Securities (the “Undersubscription Amount”).
               (B) To accept an Offer, in whole or in part, such Participating
Investor must deliver a written notice (the

30



--------------------------------------------------------------------------------



 



“Notice of Acceptance”) to the Company prior to the end of the fifth (5th)
Business Day after such Participating Investor’s receipt of the Offer Notice or
the end of the second (2nd) business Day after such Participating Investors’
receipt of any Supplemental Offer Notice (such periods in the aggregate, the
“Offer Period”), setting forth the portion of such Participating Investor’s
Basic Amount that such Participating Investor elects to purchase and, if such
Participating Investor shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Participating Investor elects to
purchase; provided, however, that if the Undersubscription Amounts subscribed
for exceed the difference between the total of all the Basic Amounts permitted
to be subscribed for and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), then each Participating Investor who has subscribed
for any Undersubscription Amount shall be entitled to purchase only that portion
of the Available Undersubscription Amount as the Basic Amount of such
Participating Investor bears to the total Basic Amounts of all Participating
Investors that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent it deems reasonably necessary. The Basic
Amounts and the Undersubscription Amounts which each Participating Investor is
entitled to purchase shall be, in the aggregate, the “Subscribed Securities”
(subject to adjustment pursuant to Section 2(c)(lxxi)(2)(D) below).
Notwithstanding the foregoing, if the Company desires to modify or amend the
terms and conditions of the Offer prior to the expiration of the Offer Period,
the Company may deliver to the Participating Investors a new Offer Notice and
the Offer Period shall expire on the third (3rd) Business Day after such
Participating Investor’s receipt of such new Offer Notice.
               (C) The Company shall have thirty (30) Business Days from the
expiration of the Offer Period above (i) to offer, issue, sell or exchange all
or a portion of the Offered Securities, less the Subscribed Securities (the
“Subsequent Placement Securities”), pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice, (ii) if and to the extent the
Subsequent Placement and the execution of any Subsequent Placement Agreement
constitutes material information with respect to the Company, to file with the
Commission a Current Report on Form 8-K in the time period required under the
Exchange Act and containing such material information and exhibits thereto as
are required by the Exchange Act, and to issue any press release the Company may
choose to

31



--------------------------------------------------------------------------------



 



issue regarding the transaction and (iii) if the Form 8-K described in
Section 2(c)(lxxi)(2)(C)(ii) above is not filed, to confirm in writing to the
Participating Investors that neither the Company, any of its Subsidiaries or any
of its respective officers, directors, employees and agents has provided the
Investor or its agents or counsel with any information that constitutes
material, nonpublic information.
               (D) In the event the Company shall determine to issue, sell or
exchange less than all of the Subsequent Placement Securities (any such sale to
be in the manner and on the terms specified in Section 2(c)(lxxi)(2)(C) above),
then the Company shall, not less than one Business Day prior to the consummation
of such issuance, sale or exchange, so notify each Participating Investor, and
each Participating Investor may, at its sole option and in its sole discretion
at any time prior to the consummation of such issuance, sale or exchange, notify
the Company of its election to reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Participating
Investor elected to purchase pursuant to Section 2(c)(lxxi)(2)(B) above
multiplied by a fraction, (i) the numerator of which shall be the number or
amount of Subsequent Placement Securities the Company actually determined to
issue, sell or exchange, plus the number or amount of Subscribed Securities to
be issued or sold pursuant to Section 2(c)(lxxi)(2)(C) above (prior to any
reduction pursuant to this clause), and (ii) the denominator of which shall be
the original amount of the Offered Securities. In the event that any
Participating Investor so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, such reduced number shall
thereafter constitute such Participating Investor’s Subscribed Securities.
               (E) Upon the closing of the issuance, sale or exchange of all or
less than all of the Subsequent Placement Securities, the Participating
Investors shall acquire from the Company, and the Company shall issue to the
Participating Investors, the Subscribed Securities. The purchase by the
Participating Investors of any Offered Securities is subject in all cases to the
preparation, execution and delivery by the Company and the Participating
Investors of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Participating Investors and their
respective counsel.

32



--------------------------------------------------------------------------------



 



               (F) Notwithstanding anything to the contrary contained in this
Agreement, if the Company does not consummate the closing of the Subsequent
Placement within thirty (30) Business Days of the expiration of the Offer
Period, then the offer to, and any acceptance by, the Participating Investors
pursuant to this Section 2(c)(lxxi) shall be deemed null and void, and Company
shall not issue or sell any of the Offered Securities until such securities have
again been offered to the Participating Investors in accordance with
Section 2(c)(lxxi)(2)(A) above. Further, if the Company shall determine to
issue, sell or exchange less than all of the Subsequent Placement Securities
pursuant to Section 2(c)(lxxi)(2)(D) above, then until such securities have
again been offered to the Participating Investors in accordance with
Section 2(c)(lxxi)(2)(A) above, the Company shall not issue, sell or exchange
any of the Offered Securities that it so determined not to issue, sell or
exchange, or any of the Subscribed Securities that any Participating Investor
determined not to purchase pursuant to Section 2(c)(lxxi)(2)(D) above.
Notwithstanding anything to the contrary in this Section 2(c)(lxxi) and unless
otherwise agreed to by the Participating Investors, not later than the thirtieth
(30th) Business Day following delivery to the Participating Investors of the
Offer Notice, the Company shall either (i) confirm in writing to the
Participating Investors that the Subsequent Placement has been abandoned,
(ii) make such public disclosures as are required such that the Participating
Investors will not be in possession of material non-public information relating
to such Subsequent Placement or (iii) confirm in writing that neither the
Company, any of its Subsidiaries or any of its respective officers, directors,
employees and agents has provided the Participating Investors or their agents or
counsel with any information that constitutes material, nonpublic information.
If by the thirtieth (30th) Business Day following delivery of an Offer Notice no
public disclosure regarding the Subsequent Placement has been made, and no
notice regarding the abandonment of such transaction has been received by the
Participating Investors, then such Subsequent Placement shall be deemed to have
been abandoned and the Participating Investors shall not be deemed to be in
possession of any material, non-public information with respect to the Company,
and the Company shall not issue or sell any of the Offered Securities until such
securities have again been offered to the Participating Investors in accordance
with Section 2(c)(lxxi)(2)(A) above. The Company shall not be permitted to
deliver more than one Offer Notice to the Participating Investors in any 60 day
period.
               (G) The Company and the Participating Investors agree that if any
Participating Investor elects to participate in the Offer, (x) neither the
Subsequent Placement

33



--------------------------------------------------------------------------------



 



Agreement with respect to such Offer nor any other transaction documents related
thereto (collectively, the “Subsequent Placement Documents”) shall include any
term or provisions not otherwise required by law whereby any Participating
Investor shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Participating Investor prior to such
Subsequent Placement, and (y) any registration rights set forth in such
Subsequent Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.
          The restrictions contained in subsection (2) of this
Section 2(c)(lxxi) shall not apply in connection with the offer, sale, grant of
any option to purchase or other disposition of any Excluded Securities. As used
herein, (x) “Excluded Securities” means any equity or equity equivalent
securities of the Company or any of its Subsidiaries issued or issuable: (A) in
connection with any Approved Share Plan; (B) in connection with any stock split,
stock dividend, recapitalization or similar transaction by the Company for which
adjustment is made pursuant to Section 10.05 or 10.06 of the Existing Indenture
or the Exchanged Indenture; (C) upon conversion of the Existing Debentures and
the Exchanged Debentures; (D) in the transactions contemplated by this
Agreement; (E) pursuant to a bona fide firm commitment underwritten public
offering with a nationally recognized underwriter which generates gross proceeds
to the Company of at least $15,000,000 (other than an “at-the-market offering”
as defined in Rule 415(a)(4) under the 1933 Act and “equity lines”); (F) in
connection with mergers, acquisitions, strategic business partnerships or joint
ventures, in each case with non-affiliated third parties and otherwise on an
arm’s-length basis, the primary purpose of which, in the reasonable judgment of
the Company’s Board of Directors, is not to raise additional capital; and
(G) upon conversion of any Options or Convertible Securities which are
outstanding on the day immediately preceding the date of this Agreement,
provided that the terms of such Options or Convertible Securities are not
amended, modified or changed on or after the Closing Date; and (y) “Approved
Share Plan” means any employee benefit plan which has been approved by the Board
of Directors of the Company, pursuant to which the Company’s securities may be
issued to any employee, officer or director for services provided to the
Company.

  3.   CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

          The obligations of the Company to the Investor hereunder are subject
to the satisfaction of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:
               (a) The Investor shall have executed this Agreement and delivered
the same to the Company.

34



--------------------------------------------------------------------------------



 



               (b) The Investor shall have delivered to the Company, pursuant to
the Existing Indenture and this Agreement, the Existing Exchanged Debentures
being exchanged at the Closing.
               (c) The representations and warranties of the Investor in
Sections 2(a) and 2(b) hereof shall be true and correct in all respects as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date only).

  4.   CONDITIONS TO THE INVESTOR’S OBLIGATIONS HEREUNDER.

          The obligations of the Investor to the Company hereunder are subject
to the satisfaction of each of the following conditions, provided that these
conditions are for the Investor’s sole benefit and may be waived by the Investor
at any time in its sole discretion by providing the Company with prior written
notice thereof:
               (a) The Company shall have duly executed and delivered to the
Investor (i) this Agreement and (ii) the Security Documents to which it is a
party.
               (b) The Company shall have duly executed and delivered to the
Investor and the Company’s transfer agent (the “Transfer Agent”) the DTC
Instructions.
               (c) The Exchanged Common Shares, if any, being issued to the
Investor at the Closing pursuant to this Agreement shall have been deposited to
the balance account of the Investor Broker at DTC in accordance with Section
1(a) above.
               (d) The Exchanged Warrants, if any, being issued to the Investor
at the Closing pursuant to this Agreement shall have been delivered to the
Investor in certificated form.
               (e) The Company shall have duly executed and delivered to the
Trustee the Exchanged Indenture and the Exchanged Debenture being issued to the
Investor at the Closing pursuant to this Agreement in accordance with Section
1(b) above.
               (f) The Exchanged Debentures shall have been approved for trading
on PORTAL, subject only to notice of issuance at or prior to the time of the
Exchange.
               (g) The Trustee shall have executed and delivered the Exchanged
Indenture, and the Investor shall have received an original copy thereof, duly
executed and delivered by the Trustee and the Company.
               (h) The Trustee and the Existing Secured Lenders shall have
executed and delivered the Intercreditor Agreement, and the Investor shall have
received

35



--------------------------------------------------------------------------------



 



an original copy thereof, duly executed and delivered by the Trustee, the
Existing Secured Lenders and the Company.
               (i) The Company shall have delivered the Cash Consideration to
the Investor by wire transfer, in U.S. dollars and immediately available funds,
in accordance with wire instructions delivered by the Investor to the Company on
or prior to the Closing Date.
               (j) Each of the Other Investors shall have (i) executed the Other
Agreements, (ii) satisfied or waived all conditions to the closings contemplated
by such agreements and (iii) surrendered to the Company such principal amount of
their Existing Debentures being exchanged at the Closing.
               (k) The Investor shall have received (i) the opinion of Vinson &
Elkins LLP, the Company’s counsel, dated as of the Closing Date, in
substantially the form of Exhibit K-1 attached hereto; (ii) the opinion of the
General Counsel of the Company, dated as of the Closing Date, in substantially
the form of Exhibit K-2 attached hereto; (iii) the opinion of Royston, Rayzor,
Vickery & Williams, L.L.P., dated as of the Closing Date, in substantially the
form of Exhibit K-3 attached hereto; and (iv) the opinion of Alick Lawrence
Chambers, dated as of the Closing Date, in substantially the form of Exhibit K-4
attached hereto.
               (l) The Company shall have delivered to the Investor a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions relating to this Agreement and the
transactions contemplated hereby, as adopted by the Company’s Board of
Directors, (ii) the Certificate of Incorporation and (iii) the Bylaws, in the
case of clause (ii) and (iii), each as in effect at the Closing, and in any case
in the form attached hereto as Exhibit L.
               (m) The representations and warranties of the Company set forth
herein shall be true and correct in all respects as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date only) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement and the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Investor shall have received a certificate, executed by the Chief Executive
Officer or Chief Financial Officer of the Company, dated as of the Closing Date,
to the foregoing effect in the form attached hereto as Exhibit M.
               (n) The Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the transactions
contemplated hereby.
               (o) The Common Stock (I) shall be designated for quotation or
listed on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the Commission or the Principal Market from trading on the
Principal Market

36



--------------------------------------------------------------------------------



 



nor, except as set forth in the Company’s filings with the Commission, shall
suspension by the Commission or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Market or (B) by falling below the minimum listing maintenance requirements of
the Principal Market.
               (p) On or prior to the Closing, the Company shall have delivered
or caused to be delivered to the Investor and the Trustee true copies of UCC
search results in the state of organization for each of the Company and its
Subsidiaries that are party to the Guarantees, listing all effective financing
statements which name as debtor the Company or any of its Subsidiaries party to
the Guarantees, filed in the prior five years to perfect an interest in any
assets thereof, together with copies of such financing statements, none of
which, except as otherwise relating to Permitted Liens (as defined in the
Exchanged Indenture) or agreed in writing by the Trustee, shall cover any of the
Collateral (as defined in the Security Documents) and the results of searches
for any tax lien and judgment lien filed against such Person or its property,
which results, except as otherwise agreed to in writing by the Trustee, shall
not show any such Liens (as defined in the Security Documents).
               (q) On or prior to the Closing, the Company shall have delivered
to Schulte Roth & Zabel LLP, with a copy to the Collateral Agent, appropriate
financing statements on Form UCC-1 to be duly filed in such office or offices as
may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Document.
               (r) Trico Marine Assets, Inc. shall have duly authorized,
executed and delivered to Wells Fargo Bank, National Association, in its
capacity as Trustee, the Assignments of Earnings, Assignments of Insurances and
Assignments of Charters.
               (s) Trico Marine Assets, Inc. shall have duly authorized,
executed and delivered to Wells Fargo Bank, National Association, in its
capacity as Trustee, the Mortgages.
               (t) On or prior to the Closing, the Company and each Guarantor,
as applicable, shall have delivered to the Collateral Agent with respect to each
Mortgaged Vessel (i) certificates of ownership and encumbrance or certificates
of documentation from appropriate authorities showing the registered ownership
of each Mortgaged Vessel by Trico Marine Assets, Inc. and (ii) class
certificates from a classification society listed on Schedule IV hereto
certifying that each Mortgaged Vessel is classed in the highest classification
and rating for vessels of the same age and type and without any outstanding
conditions or recommendations affecting class (other than those for which the
time for curing the condition or recommendation has not passed).
               (u) The Company shall have delivered to the Investor such other
documents relating to the Exchange as the Investor or its counsel may reasonably
request.

37



--------------------------------------------------------------------------------



 



  5.   TERMINATION.

               (a) In the event the Closing does not occur by 12:00 p.m. New
York City time on May 15, 2009, this Agreement shall automatically terminate and
be of no further force and effect.

  6.   MISCELLANEOUS.

               (a) Disclosure of Transactions and Other Material Information. On
or before 8:30 a.m., New York City time, on the first Business Day following the
date of this Agreement (the “8-K Filing Time”), the Company shall file a Current
Report on Form 8-K describing the terms of the transactions contemplated hereby
in the form required by the 1934 Act and attaching the material Transaction
Documents that have not previously been filed with the Commission by the Company
(including, without limitation, the form of this Agreement and the Other
Agreements and the form of the Exchanged Debentures) as exhibits to such filing
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing with the Commission, the Investor shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide the Investor with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the 8-K Filing with the Commission without the express written consent of
the Investor. Subject to the foregoing, neither the Company nor the Investor
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of the Investor, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations including the NASDAQ
Marketplace Rules (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any the Investor, neither the Company nor any of its Subsidiaries or affiliates
shall disclose the name of the Investor in any filing, announcement, release or
otherwise, unless such disclosure is required by law, regulation or the
Principal Market.
               (b) Blue Sky. If required, the Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the offer, exchange
and issuance of the Securities to the Investor at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Investor on or prior to the
Closing Date. The Company shall make all filings and reports relating to the
offer, exchange and issuance of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.

38



--------------------------------------------------------------------------------



 



               (c) Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
               (d) Closing Sets. As soon as is reasonably practicable after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to the
Investor and Schulte Roth & Zabel LLP executed copies of this Agreement and any
other document required to be delivered to any party pursuant to Section 6
hereof or pursuant to any Other Agreement.
               (e) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, and
not a facsimile signature.
               (f) Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.
               (g) Severability. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original

39



--------------------------------------------------------------------------------



 



intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).
               (h) No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
               (i) Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
               (j) No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
               (k) Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns in accordance with the terms of the Existing Securities Purchase
Agreement.
               (l) Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) one Business Day after
deposit with an overnight courier service, or (iv) if the delivery methods set
forth in (i), (ii) and (iii) above are unavailable, upon the reasonable
determination of the party making delivery of such notice, consent, waiver or
other communication, when another method of delivery that is reasonably likely
to result in the delivery of such notice, consent, waiver or other communication
to the party meant to receive the same is used, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:
          If to the Company:
Trico Marine Services, Inc.
10001 Woodloch Forest Drive, Suite 610
The Woodlands, TX. 77380
Telephone: (281) 203-5700

40



--------------------------------------------------------------------------------



 



Facsimile: (281) 203-5701
Attention: General Counsel
                    with a copy (for informational purposes only) to:
Vinson & Elkins LLP
First City Tower
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Telephone: 713.758.3884
Facsimile: 713.615.5967
Attention: Kevin P. Lewis
          If to an Investor, to its address and facsimile number set forth on
the Schedule of Investors, with copies to the Investor’s representatives as set
forth on the Schedule of Investors
                    with a copy (for informational purposes only) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: 212.756.2000
Facsimile: 212.593.5955
Attention: Eleazer N. Klein, Esq.
     or to such other address and/or facsimile number and/or to the attention of
such other Person as the recipient party has specified by written notice given
to each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission,
(C) provided by an overnight courier service or (D) given by the recipient of
such notice, consent, waiver or other communication or provided by the method of
delivery used if the delivery methods in (i), (ii) and (iii) above are
unavailable, shall be rebuttable evidence of personal or other service, receipt
by facsimile or receipt from an overnight courier service, or other receipt by
another method of delivery used in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.
               (m) Remedies. The Investor shall have all rights and remedies set
forth in this Agreement, the Exchanged Debentures, and the Transaction
Documents. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Investor. The

41



--------------------------------------------------------------------------------



 



Company therefore agrees that the Investor shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.
               (n) Survival. The representations and warranties of the Company
and the Investor contained in Section 2 and the agreements and covenants set
forth in Sections 2 and 6 shall survive the Closing and delivery and conversion
of the Securities, as applicable.
               (o) Indemnification. In consideration of the Investor’s execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless the Investor and all of its stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”), as incurred, from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by the Investor pursuant to
Section 6(a), or (iv) the status of the Investor or holder of the Securities as
an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 6(o) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement (as defined in the Existing
Securities Purchase Agreement).
               (p) Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed

42



--------------------------------------------------------------------------------



 



herein, and this Agreement, the Exchanged Debentures and the Transaction
Documents contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Investor, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought; provided, however, notwithstanding any provision herein to the contrary,
at any time after the Closing Date, this Agreement shall be automatically
amended, without any action of or consent by the Investor, to conform the terms
of this Agreement to the terms of the Other Agreements upon their amendment by
parties thereto holding in the aggregate at least a majority of the then
outstanding aggregate principal amount of the Exchanged Debentures. The Company
shall promptly provide written notice to the Investor of such amendment. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement or the Other
Agreements unless the same consideration also is offered to all of the parties
to this Agreement and the Other Agreements.
               (q) Independent Nature of Investor’s Obligations and Rights. The
obligations of the Investor under this Agreement or any other Transaction
Document are several and not joint with the obligations of any Other Investor,
and the Investor shall not be responsible in any way for the performance of the
obligations of any Other Investor under any Transaction Document. Nothing
contained herein or in this Agreement or any other Transaction Document, and no
action taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and the Other Investors as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Investor
and the Other Investors are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any other Transaction Document and the Company acknowledges that the
Participating Investors are not acting in concert or as a group with respect to
such obligations or the transactions contemplated by Agreement and any other
Transaction Document. The Company and the Investor confirm that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Document, and it shall not be necessary for any Other Investor to be
joined as an additional party in any proceeding for such purpose.
               (r) Definitions. The terms that follow, when used in this
Agreement, shall have the meanings indicated.
          “Business Day” shall mean any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.
          “Commission” means the Securities and Exchange Commission.

43



--------------------------------------------------------------------------------



 



          “Contingent Obligation” shall have the meaning as defined in the
Exchanged Indenture.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time, including those set forth in
(i) the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements and
pronouncements of the Financial Accounting Standards Board, (iii) such other
statements by such other entity as approved by a significant segment of the
accounting profession, and (iv) the rules and regulations of the Commission
governing the inclusion of financial statements (including pro forma financial
statements) in periodic reports required to be filed pursuant to Section 13 of
the Exchange Act, including opinions and pronouncements in staff accounting
bulletins and similar written statements from the accounting staff of the
Commission.
          “Indebtedness” shall have the meaning as defined in the Exchanged
Indenture.
          “Interest Make-Whole” shall have the meaning as defined in the
Exchanged Indenture.
          “Liens” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
          “Subsidiary” shall have the meaning as defined in the Exchanged
Indenture.

  7.   AMENDMENT OF THE EXISTING SECURITIES PURCHASE AGREEMENT

               (a) Amendment. Effective as of the date holders of a majority of
the aggregate principal amount of the Existing Debentures then outstanding have
either executed this Agreement or the Other Agreements, pursuant to Section 8(e)
of the Existing Securities Purchase Agreement, the Company and the Investor
hereby agree to amend the Existing Securities Purchase Agreement as follows:
               (i) Section 4 is hereby amended by adding the following
introductory statement prior to Section 4(a):

44



--------------------------------------------------------------------------------



 



     “From and after the date hereof through and ending on the Closing Date (as
defined in the Exchange Agreements), the Company covenants as follows:”
               (ii) Section 8(e) is hereby amended and restated as follows:
               (1) Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Purchasers, the Company,
their affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument or instruments in
writing signed by the Company and the Majority Interest, and any amendment to
this Agreement made in conformity with the provisions of this Section 8(e) shall
be binding on all Participating Investors and the holders of the Debentures. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the Participating
Investors and the holders of the Debentures. No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration also
is offered to all of the parties to the Transaction Documents or holders of
Debentures, as the case may be. The Company has not, directly or indirectly,
made any agreements with any Purchasers relating to the terms or conditions of
the transactions contemplated by the Transaction Documents except as set forth
in the Transaction Documents.
               (iii) Section 8(f) is hereby amended and restated to read as
follows:
               (1) Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:

45



--------------------------------------------------------------------------------



 



          If to the Company:
Trico Marine Services, Inc.
10001 Woodloch Forest Drive, Suite 610
The Woodlands, Texas 77380
Telephone: (713) 780-9926
Facsimile: (713) 780-0062
Attention: General Counsel
with a copy (for informational purposes only) to:
Vinson & Elkins L.L.P.
First City Tower
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Telephone: (713) 758-3884
Facsimile: (713) 615-5967
Attention: Kevin P. Lewis
          If to a Participating Investor or a holder of the Debentures, to its
address and facsimile number set forth on the Schedule of Purchasers, with
copies to such Purchaser or Beneficiary’s representatives as set forth on the
Schedule of Purchasers, with a copy (for informational purposes only) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: 212.756.2000
Facsimile: 212.593.5955
Attention: Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
               (iv) Section 8(g) is hereby amended and restated to read as
follows:
               (1) Successors and Assigns. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Majority Interest. Participating Investors and holders of the
Debentures may assign any or all of their rights hereunder to any Person without
the consent of the Company,

46



--------------------------------------------------------------------------------



 



provided that such assignee executes a written agreement to be bound by the
terms and conditions of this Agreement (a “Permitted Assign”).
               (v) Section 8(k) is hereby amended and restated to read as
follows:
               (1) Indemnification. In consideration of each Purchaser’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Participating Investor and holder of the Debentures and all of
their stockholders, partners, members, officers, directors, employees and direct
or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”), as incurred, from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Purchaser pursuant to
Section 4(i), or (iv) the status of such Purchaser as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 8(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

47



--------------------------------------------------------------------------------



 



               (vi) Section 8(m) is hereby amended and restated to read as
follows:
               (1) Remedies. Each Participating Investor and holder of the
Debentures shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such person has been granted at any
time under any other agreement or contract and all of the rights which such
person has under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the
Participating Investors and holders of the Debentures. The Company therefore
agrees that the Participating Investors and holders of the Debentures shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
               (vii) The following new section is hereby added following
Section 8(n):
     (o) Definitions.
     “Exchange Agreements” means the Exchange Agreements dated as of May 11,
2009, between the Company and the Participating Investors.
     “Exchanged Debentures” means the secured convertible debentures issued by
the Company on the Closing Date (as defined in the Exchange Agreements).
     “Majority Interest” means the Participating Investors and the holders of
the Debentures that beneficially own in the aggregate at least a majority of the
aggregate principal amount outstanding under the Debentures and the Exchanged
Debentures.
     “Participating Investor” means each Person that received Exchanged
Debentures on the Closing Date (as defined in the Exchange Agreements), and
their Permitted Assigns.
[Signature Page Follows]

48



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Investor have caused their
respective signature page to this Exchange Agreement to be duly executed as of
the date first written above.

            COMPANY:

TRICO MARINE SERVICES, INC.
      By:           Name:           Title:        

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Investor have caused their
respective signature page to this Exchange Agreement to be duly executed as of
the date first written above.

            INVESTOR:
      By:           Name:           Title:        

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Investors

                                              Aggregate   Aggregate            
                Number of   Principal               Aggregate         Existing  
Exchanged   Amount of   Cash   Legal Representative’s       Number of    
Address and Facsimile   Debenture   Common   Exchanged   Consideration   Address
and Facsimile   Investor Broker Account   Exchanged Investor   Number   Amount  
Shares   Debenture   Amount   Number   Information   Warrants Highbridge
International LLC   c/o Highbridge Capital Management, LLC   79,980,000   N/A  
63,984,000   3,999,000   Schulte Roth & Zabel LLP   Credit Suisse   959,760    
9 West 57th Street, 27th Floor                   919 Third Avenue   Brian Bigos
        New York, NY 10019                   New York, New York 10022   (212)
325-3435         Attention: Mark Vanacore                   Attn: Eleazer Klein,
Esq.   DTC#: 355                             Fax: (212) 593-5955   Acct #:
737K70     Highbridge Convertible Arbitrage Master Fund L.P.   c/o Highbridge
Capital Management, LLC   4,300,000   N/A   3,440,000   215,000   Schulte Roth &
Zabel LLP   Credit Suisse   51,600   9 West 57th Street, 27th Floor            
      919 Third Avenue   Brian Bigos         New York, NY 10019                
  New York, New York 10022   (212) 325-3435         Attention: Mark Vanacore    
              Attn: Eleazer Klein, Esq.   DTC: 355                            
Fax: (212) 593-5955   Acct #: 737GU0     Capital Ventures International   c/o
Heights Capital Management Inc.   39,500,000   N/A   31,600,000   1,975,000  
101 California Street, Suite 3250   Merrill Lynch   474,000     101 California
Street, Suite 3250                   San Francisco, CA 94111   Krista
Santangelo-Gough         San Francisco, CA 94111                   Fax:
(415) 403-6525   (212) 670-3447                                
krista_santangelo@ml.com                                 DTC#: 5198            
                    Acct#: 2US01600     Portside Growth and Opportunity Fund  
c/o Ramius LLC   39,000,000   N/A   31,200,000   1,950,000   599 Lexington
Avenue   Citigroup   468,000     599 Lexington Avenue                   New
York, NY 10022   David Larrauri         New York, NY 10022                  
Attn: Greg Sandukas   (212) 723-5902         Attn: Jeff Smtih                  
Fax: (212) 845-7986   DTC#: 418                                 Acct#:
52239607-1-6    

 



--------------------------------------------------------------------------------



 



                                              Aggregate   Aggregate            
                Number of   Principal               Aggregate         Existing  
Exchanged   Amount of   Cash   Legal Representative’s       Number of    
Address and Facsimile   Debenture   Common   Exchanged   Consideration   Address
and Facsimile   Investor Broker Account   Exchanged Investor   Number   Amount  
Shares   Debenture   Amount   Number   Information   Warrants Whitebox Combined
Partners LP   c/o Whitebox Advisors   9,197,000   N/A   7,357,600   459,850  
Mark Strefling   BNP Paribas   110,364     3033 Excelsior Blvd. #300            
      3033 Excelsior Blvd. #300   Bill Gardner/Jeff Fortier         Minneapolis,
MN 55416                   Minneapolis, MN 55416   (312) 237-3329         Fax:
(612) 253-6100                   Fax: (612) 253-6100   DTC#: 2147              
                  Acct#: 313-01711     Cineasias Partners LP   c/o Whitebox
Advisors   5,085,000   61,020   4,068,000   254,250   Mark Strefling   BNP
Paribas   N/A     3033 Excelsior Blvd. #300                   3033 Excelsior
Blvd. #300   Bill Gardner/Jeff Fortier         Minneapolis, MN 55416            
      Minneapolis, MN 55416   (312) 237-3329         Fax: (612) 253-6100        
          Fax: (612) 253-6100   DTC#: 2147                                
Acct#: 313-01820     Whitebox Convertible Arbitrage Partners LP   c/o Whitebox
Advisors   4,048,000   N/A   3,238,400   202,400   Mark Strefling   BNP Paribas
  48,576     3033 Excelsior Blvd. #300                   3033 Excelsior Blvd.
#300   Bill Gardner/Jeff Fortier         Minneapolis, MN 55416                  
Minneapolis, MN 55416   (312) 237-3329         Fax: (612) 253-6100              
    Fax: (612) 253-6100   DTC#: 2147                                 Acct#:
313-00078     F Cubed Partners LP   c/o Whitebox Advisors   7,363,000   88,356  
5,890,400   368,150   Mark Strefling   BNP Paribas   N/A     3033 Excelsior
Blvd. #300                   3033 Excelsior Blvd. #300   Bill Gardner/Jeff
Fortier         Minneapolis, MN 55416                   Minneapolis, MN 55416  
(312) 237-3329         Fax: (612) 253-6100                   Fax: (612) 253-6100
  DTC#: 2147                                 Acct#: 313-01817     IAM Mini-Fund
14 Limited   c/o Whitebox Advisors
3033 Excelsior Blvd. #300
Minneapolis, MN 55416
Fax: (612) 253-6100   1,307,000   N/A   1,045,600   65,350   Mark Strefling3033
Excelsior Blvd. #300
Minneapolis, MN 55416
Fax: (612) 253-6100   BNP ParibasBill
Gardner/Jeff Fortier
(312) 237-3329
DTC#: 2147
Acct#: 313-01724   15,684 Whitebox Intermarket Partners LP   c/o Whitebox
Advisors   5,750,000   N/A   4,600,000   287,500   Mark Strefling   BNP Paribas
  69,000     3033 Excelsior Blvd. #300                   3033 Excelsior Blvd.
#300   Bill Gardner/Jeff Fortier         Minneapolis, MN 55416                  
Minneapolis, MN 55416   (312) 237-3329         Fax: (612) 253-6100              
    Fax: (612) 253-6100   DTC#: 2147                                 Acct#:
313-01961     Pandora Select Partners LP   c/o Whitebox Advisors   2,000,000  
N/A   1,600,000   100,000   Mark Strefling   Deutsche Bank   24,000     3033
Excelsior Blvd. #300                   3033 Excelsior Blvd. #300   Furyal Haider
        Minneapolis, MN 55416                   Minneapolis, MN 55416   (212)
250-5416         Fax: (612) 253-6100                   Fax: (612) 253-6100  
DTC#: 573                                 Acct#: 106-04300    

 



--------------------------------------------------------------------------------



 



                                              Aggregate   Aggregate            
                Number of   Principal               Aggregate         Existing  
Exchanged   Amount of   Cash   Legal Representative’s       Number of    
Address and Facsimile   Debenture   Common   Exchanged   Consideration   Address
and Facsimile   Investor Broker Account   Exchanged Investor   Number   Amount  
Shares   Debenture   Amount   Number   Information   Warrants Whitebox Special
Opportunities Fund Series B Partners LP   c/o Whitebox Advisors   1,000,000  
12,000   800,000   50,000   Mark Strefling   Deutsche Bank   N/A   3033
Excelsior Blvd. #300                   3033 Excelsior Blvd. #300   Furyal Haider
      Minneapolis, MN 55416                   Minneapolis, MN 55416   (212)
250-5416         Fax: (612) 253-6100                   Fax: (612) 253-6100  
DTC#: 573                                 Acct#: 106-09070     Radcliffe SPC,
Ltd. for and on behalf of the Class A Segregated Portfolio   c/o Radcliffe
Capital Management, L.P.   20,500,000   N/A   16,400,000   1,025,000   N/A  
Deutsche Bank   246,000   50 Monument Rd., Ste. 300                       John
Sullivan       Bala Cynwyd, PA 19004                       (212) 250-2813      
  Fax: 610-617-0580                       john-f.sullivan@db.com         Attn:
Chris Hinkel                       DTC#: 573                                
Acct#: 10601100     BHCO Master, Ltd.   Grand Pavilion Commerial Centre  
403,000   N/A   322,400   20,150   Cadwalader, Wickersham & Taft LLP   Goldman
Sachs & Co.   4,836     802 West Bay Road                   One World Financial
Center   Julia Yan         George Town, Grand Cayman                   New York,
NY 10281   (212) 902-2036                             Fax: (212) 504-6666  
julia.yan@gs.com                                 DTC#: 0005                    
            Acct#: 002420370     Bay Harbour Master, Ltd.   Grand Pavilion
Commerial Centre   7,997,000   N/A   6,397,600   399,850   Cadwalader,
Wickersham & Taft LLP   Goldman Sachs & Co.   95,964     802 West Bay Road      
            One World Financial Center   Julia Yan         George Town, Grand
Cayman                   New York, NY 10281   (212) 902-2036                    
        Fax: (212) 504-6666   julia.yan@gs.com                                
DTC#: 0005                                 Acct#: 002420347     dQuant Special
Opportunities Fund   712 Jefferson Street   5,000,000   60,000   4,000,000  
250,000   Cadwalader, Wickersham & Taft LLP   Deutsche BankChris Chanod   N/A  
  Tell City, IN 47586                   One World Financial Center   (212)
250-8245                             New York, NY 10281   DTC#: 573            
                Fax: (212) 504-6666   Acct#: 10605097     Steven and Ann Van
Dyke   3 Pine View Circle   2,000,000   24,000   1,600,000   100,000  
Cadwalader, Wickersham & Taft LLP   UBS Securities LLC   N/A     Purchase, NY
10577                   One World Financial Center   Terry Higgins              
              New York, NY 10281   (212) 713-9535                            
Fax: (212) 504-6666   terence.higgins@ ubs.com                                
DTC#: 0642    

 



--------------------------------------------------------------------------------



 



                                              Aggregate   Aggregate            
                Number of   Principal               Aggregate         Existing  
Exchanged   Amount of   Cash   Legal Representative’s       Number of    
Address and Facsimile   Debenture   Common   Exchanged   Consideration   Address
and Facsimile   Investor Broker Account   Exchanged Investor   Number   Amount  
Shares   Debenture   Amount   Number   Information   Warrants OCM Global
Convertible Securities Fund — Domestic Convertible   c/o Oaktree Capital
Management L.P.   100,000   N/A   80,000   5,000   333 South Grand Avenue, 28th
Floor   Bank of New York — Luxembourg   1,200   333 South Grand Avenue, 28th
Floor                   Los Angeles, CA 90071   Jean-Michel Decroly       Los
Angeles, CA 90071                   Fax: (213) 830-6290   352-3420-90-5309      
                          jean-michel.decroly@bnymellon.com                    
            LUXCS@bnymellon.com                                 DTC#: 901      
                          Acct#: 636617     OCM U.S. Convertible Securities  
c/o Oaktree Capital Management L.P.   80,000   N/A   64,000   4,000   333 South
Grand Avenue, 28th Floor   Bank of New York — Luxembourg   960     333 South
Grand Avenue, 28th Floor                   Los Angeles, CA 90071   Jean-Michel
Decroly         Los Angeles, CA 90071                   Fax: (213) 830-6290  
352-3420-90-5309                                
jean-michel.decroly@bnymellon.com                                
LUXCS@bnymellon.com                                 DTC#: 901                  
              Acct#: 636618     Arlington County Employee’s Retirement System  
c/o Oaktree Capital Management L.P.   195,000   2,340   156,000   9,750   333
South Grand Avenue, 28th Floor   Bank of New York   N/A     333 South Grand
Avenue, 28th Floor                   Los Angeles, CA 90071   Erika Mulholland  
      Los Angeles, CA 90071                   Fax: (213) 830-6290   Fax:
315-414-3103                                 Erika.Mulholland@bnymellon.com    
                            DTC#: 901                                 Acct#:
764798     F.M. Kirby Foundation, inc.   c/o Oaktree Capital Management L.P.  
195,000   2,340   156,000   9,750   333 South Grand Avenue, 28th Floor   JP
Morgan Chase   N/A     333 South Grand Avenue, 28th Floor                   Los
Angeles, CA 90071   Jamel Gordon         Los Angeles, CA 90071                  
Fax: (213) 830-6290   Fax: 888-677-8661                                
pb-service5223@jpmorgan.com                                 DTC#: 902          
                      Acct#: Q00850000/P72500    

 



--------------------------------------------------------------------------------



 



                                              Aggregate   Aggregate            
                Number of   Principal               Aggregate         Existing  
Exchanged   Amount of   Cash   Legal Representative’s       Number of    
Address and Facsimile   Debenture   Common   Exchanged   Consideration   Address
and Facsimile   Investor Broker Account   Exchanged Investor   Number   Amount  
Shares   Debenture   Amount   Number   Information   Warrants OCM Convertible
Trust   c/o Oaktree Capital Management L.P.   465,000   5,580   372,000   23,250
  333 South Grand Avenue, 28th Floor   Mellon Bank   N/A     333 South Grand
Avenue, 28th Floor                   Los Angeles, CA 90071   Brett Shaffer      
  Los Angeles, CA 90071                   Fax: (213) 830-6290   Fax:
412-208-2667                                 brett.shaffer@bnymellon.com        
                        DTC#: 954                                 Acct#:
OCMF1603002     Virginia Retirement System   c/o Oaktree Capital Management L.P.
  2,260,000   27,120   1,808,000   113,000   333 South Grand Avenue, 28th Floor
  Mellon Bank   N/A     333 South Grand Avenue, 28th Floor                   Los
Angeles, CA 90071   Andrew Rensko         Los Angeles, CA 90071                
  Fax: (213) 830-6290   Fax: 412-208-2776                                
andrew.rensko@bnymellon.com                                 DTC#: 954          
                      Acct#: VRSF4612002     Qwest Pension Trust   c/o Oaktree
Capital Management L.P.   485,000   5,820   388,000   24,250   333 South Grand
Avenue, 28th Floor   Mellon Bank   N/A     333 South Grand Avenue, 28th Floor  
                Los Angeles, CA 90071   Andrew Rensko         Los Angeles, CA
90071                   Fax: (213) 830-6290   Fax: 412-208-2776                
                andrew.rensko@bnymellon.com                                
DTC#: 954                                 Acct#: VRSF4612002     International
Truck & Engine Corporation NonContributory Retirement Plan Trust   c/o Oaktree
Capital Management L.P.   125,000   1,500   100,000   6,250   333 South Grand
Avenue, 28th Floor   Northern Trust   N/A   333 South Grand Avenue, 28th Floor  
                Los Angeles, CA 90071   Maria Martinez       Los Angeles, CA
90071                   Fax: (213) 830-6290   Fax: 312-557-6570                
                mcm9@ntrs.com                                 DTC#: 2669        
                        Acct#: 22-15906     International Truck & Engine
Corporation Retirement Plan for Salaried Employees Trust   c/o Oaktree Capital
Management L.P.   70,000   840   56,000   3,500   333 South Grand Avenue, 28th
Floor   Northern Trust   N/A   333 South Grand Avenue, 28th Floor              
    Los Angeles, CA 90071   Maria Martinez       Los Angeles, CA 90071          
        Fax: (213) 830-6290   Fax: 312-557-6570                                
mcm9@ntrs.com                                 DTC#: 2669                        
        Acct#: 22-15908    

 



--------------------------------------------------------------------------------



 



                                              Aggregate   Aggregate            
                Number of   Principal               Aggregate         Existing  
Exchanged   Amount of   Cash   Legal Representative’s       Number of    
Address and Facsimile   Debenture   Common   Exchanged   Consideration   Address
and Facsimile   Investor Broker Account   Exchanged Investor   Number   Amount  
Shares   Debenture   Amount   Number   Information   Warrants International
Truck & Engine Corporation Retiree Health Benefit Trust   c/o Oaktree Capital
Management L.P.   75,000   900   60,000   3,750   333 South Grand Avenue, 28th
Floor   Northern Trust   N/A   333 South Grand Avenue, 28th Floor              
    Los Angeles, CA 90071   Maria Martinez       Los Angeles, CA 90071          
        Fax: (213) 830-6290   Fax: 312-557-6570                                
mcm9@ntrs.com                                 DTC#: 2669                        
        Acct#: 22-15910     National Railroad   c/o Oaktree Capital Management
L.P.   680,000   8,160   544,000   34,000   333 South Grand Avenue, 28th Floor  
Northern Trust   N/A     333 South Grand Avenue, 28th Floor                  
Los Angeles, CA 90071   Maria Martinez         Los Angeles, CA 90071            
      Fax: (213) 830-6290   Fax: 312-557-6570                                
mcm9@ntrs.com                                 DTC#: 2669                        
        Acct#: 26-52596     Chrysler Corporation Master Retirement Trust   c/o
Oaktree Capital Management L.P.   545,000   6,540   436,000   27,250   333 South
Grand Avenue, 28th Floor   State Street Bank   N/A   333 South Grand Avenue,
28th Floor                   Los Angeles, CA 90071   Attn: Richard Gray        
Los Angeles, CA 90071                   Fax: (213) 830-6290   Fax:
(617) 774-0171                                 DTC#: 997                        
        Acct#: 2XDM     ACE Tempest Reinsurance Ltd. — Domestic Convertible  
c/o Oaktree Capital Management L.P.   295,000   N/A   236,000   14,750   333
South Grand Avenue, 28th Floor   State Street Bank   3,540   333 South Grand
Avenue, 28th Floor                   Los Angeles, CA 90071   Attn: Mike Schmidt
      Los Angeles, CA 90071                   Fax: (213) 830-6290   Fax:
(816) 871-5646                                 DTC#: 997                        
        Acct#: G0N9     ICI American Holdings   c/o Oaktree Capital Management
L.P.   55,000   660   44,000   2,750   333 South Grand Avenue, 28th Floor  
State Street Bank   N/A     333 South Grand Avenue, 28th Floor                  
Los Angeles, CA 90071   Attn: Richard Gray         Los Angeles, CA 90071        
          Fax: (213) 830-6290   Fax: (617) 774-0171                            
    DTC#: 997                                 Acct#: 2XDM     Vanguard
Convertible Securities Fund Inc.   c/o Oaktree Capital Management L.P.  
3,460,000   41,520   2,768,000   173,000   333 South Grand Avenue, 28th Floor  
U.S. Bank   N/A   333 South Grand Avenue, 28th Floor                   Los
Angeles, CA 90071   Attn: Marisol Serrano         Los Angeles, CA 90071        
          Fax: (213) 830-6290   Fax: (215) 523-6121/22                          
      DTC#: 2803                                 Acct#: 05546-04-K    

 



--------------------------------------------------------------------------------



 



                                              Aggregate   Aggregate            
                Number of   Principal               Aggregate         Existing  
Exchanged   Amount of   Cash   Legal Representative’s       Number of    
Address and Facsimile   Debenture   Common   Exchanged   Consideration   Address
and Facsimile   Investor Broker Account   Exchanged Investor   Number   Amount  
Shares   Debenture   Amount   Number   Information   Warrants BNP Paribas   BNP
Paribas Arbitrage SNC   5,000,000   N/A   4,000,000   250,000   787 Seventh
Avenue   BNP Paribas Securities Corp   60,000     8 rue de SOFIA                
  8th Floor   Chris Galli         75018 Paris                   New York, NY
10019   (610) 491-1506         France                   Attn: Nick Gao  
christopher.galli@americas.bnpparibas.com                             Fax:
(610) 491-1889   DTC#: 0049     Royal Bank of Canada   3 World Financial Center
  4,000,000   N/A   3,200,000   200,000   RBC Capital Markets   RBC Capital
Markets   48,000     200 Vesey Street                   Peter Von Maur   Roy
Garofano         New York, NY 10281                   One Liberty Plaza —  
(212) 858-7161                             165 Broadway - 5th Flr  
roy.garofano@rbccm.com                             New York, NY 10006   DTC#:
235                             Fax: 212-858-7316   Acct#: 500-67111    

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrant

 



--------------------------------------------------------------------------------



 



Exhibit C
Indenture

 



--------------------------------------------------------------------------------



 



Exhibit D
Pledge Agreement

 



--------------------------------------------------------------------------------



 



Exhibit E
Guaranty

 



--------------------------------------------------------------------------------



 



Exhibit F
Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



Exhibit G
Mortgage

 



--------------------------------------------------------------------------------



 



Exhibit H
Assignment of Earnings

 



--------------------------------------------------------------------------------



 



Exhibit I
Assignment of Insurances

 



--------------------------------------------------------------------------------



 



Exhibit J
DTC Instructions

 



--------------------------------------------------------------------------------



 



Exhibit K-1
V&E Opinion

 



--------------------------------------------------------------------------------



 



Exhibit K-2
General Counsel Opinion

 



--------------------------------------------------------------------------------



 



Exhibit K-3
Royston, Rayzor, Vickery & Williams Opinion

 



--------------------------------------------------------------------------------



 



Exhibit K-4
Alick Lawrence Chambers Opinion

 



--------------------------------------------------------------------------------



 



Exhibit L
Assistant Secretary’s Certificate

 



--------------------------------------------------------------------------------



 



Exhibit M
Officer’s Certificate

 



--------------------------------------------------------------------------------



 



Schedule I
Description of Collateral

1.   Each of the following Mortgaged Vessels solely owned by Trico Marine
Assets, Inc.:

  •   United States flag vessel Trico Moon, Official Number 1215615;     •  
United States flag vessel Trico Mystic, Official Number 1212011;     •  
Commonwealth of Dominica flag vessel Elm River, Official Number 50206;     •  
Commonwealth of Dominica flag vessel Kings River, Official Number 50259; and    
•   Commonwealth of Dominica flag vessel Big Blue River, Official Number 50322.

2.   Insurance Collateral (as defined in the Assignments of Insurances) for each
of the Mortgaged Vessels.   3.   Earnings Collateral (as defined in the
Assignments of Earnings) for each of the Mortgaged Vessels.   4.   The Trico
Supply Intercompany Loan Documentation (as defined in the Pledge Agreement).  
5.   The issued and outstanding equity interests in (i) Trico Marine Assets,
Inc. and Trico Marine Operators, Inc. and (ii) any other Domestic Subsidiary (as
defined in the Pledge Agreement) at any time owned, directly or indirectly, by
the Issuer which owns, directly or indirectly, interests in Trico Marine Assets,
Inc. or Trico Marine Operators, Inc.

 



--------------------------------------------------------------------------------



 



     Schedule II
144 Non-Affiliate Seller’s Representation Letter

 



--------------------------------------------------------------------------------



 



Schedule III
Required Insurance

 



--------------------------------------------------------------------------------



 



Schedule IV
Approved Classification Societies

 



--------------------------------------------------------------------------------



 



Annex A
Qualified Institutional Buyer Status

 